        Case 1:19-cr-10080-NMG Document 1990 Filed 07/30/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                  Plaintiff,
                                                      Case No. 1:19-cr-10080-NMG
         v.

 GREGORY COLBURN, et al.,

                  Defendants.


   DEFENDANTS’ MOTION IN LIMINE TO REQUIRE THE GOVERNMENT TO
 PROFFER ITS CORROBORATING EVIDENCE OF THE ALLEGED CONSPIRACY
                      UNDER PETROZZIELLO

       Pursuant to the Court’s Scheduling Order, Defendants hereby move this Court to require

the government, by proffer, to detail forthwith its corroborating non-hearsay evidence, as required

under United States v. Petrozziello, and to demonstrate before trial both (1) how it intends to

satisfy its burden of proving the single conspiracy alleged in the Indictment, and (2) how it intends

to show that the out-of-court statements in its proposed exhibits, and any similar statements that

may be related at trial by its witnesses, were made in furtherance of that conspiracy. For the

reasons set forth in the accompanying memorandum of law, Defendants respectfully request that

the Court require such a pre-trial proffer to avoid the substantial risk of a mistrial should the

government be unable to satisfy the requirements for admission of such evidence under Federal

Rule of Evidence 801(d)(2)(E). Defendants reserve the right to renew this motion (or raise similar

objections) as to specific evidence that the government seeks to introduce at trial.

                               REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rules 7.1(d) and 112.1, Defendants respectfully request oral argument

on this motion.


                                                  1
       Case 1:19-cr-10080-NMG Document 1990 Filed 07/30/21 Page 2 of 3




Respectfully submitted,

/s/ Cory S. Flashner                      /s/ Michael Kendall
R. Robert Popeo (BBO # 403360)            Michael Kendall (BBO # 544866)
Mark E. Robinson (BBO # 423080)           WHITE & CASE LLP
Eóin P. Beirne (BBO # 660885)             75 State Street
Cory S. Flashner (BBO # 629205)           Boston, MA 02109-1814
MINTZ, LEVIN, COHN, FERRIS,               Telephone: (617) 979-9310
  GLOVSKY AND POPEO, P.C.                 michael.kendall@whitecase.com
One Financial Center
Boston, MA 02111                          Andrew E. Tomback (pro hac vice)
(617) 348-1605 (telephone)                MCLAUGHLIN & STERN
(617) 542-2241 (fax)                      260 Madison Avenue
rpopeo@mintz.com                          New York, NY 10016
mrobinson@mintz.com
ebeirne@mintz.com                         Counsel for John Wilson
csflashner@mintz.com

Counsel for Elisabeth Kimmel              /s/ Michael K. Loucks
                                          Michael K. Loucks (BBO #305520)
                                          SKADDEN, ARPS, SLATE, MEAGHER &
/s/ Brian T. Kelly                          FLOM LLP
Brian T. Kelly (BBO No. 549566)           500 Boylston Street
Joshua C. Sharp (BBO No. 681439)          Boston, MA 02116
Lauren M. Maynard (BBO No. 698742)        (617) 573-4800
NIXON PEABODY LLP                         michael.loucks@skadden.com
53 State Street
Boston, MA 02109                          Jack P. DiCanio (pro hac vice)
617-345-1000                              SKADDEN, ARPS, SLATE, MEAGHER &
bkelly@nixonpeabody.com                     FLOM LLP
jsharp@nixonpeabody.com                   525 University Avenue
lmaynard@nixonpeabody.com                 Palo Alto, CA 94301
                                          (650) 470-4500
Counsel for Gamal Abdelaziz               jack.dicanio@skadden.com

                                          Counsel for Defendant Marci Palatella
DATED: July 30, 2021




                                      2
        Case 1:19-cr-10080-NMG Document 1990 Filed 07/30/21 Page 3 of 3




                           LOCAL RULE 7.1 CERTIFICATION

Undersigned counsel certifies that, on July 28, 2021, counsel for Defendant Elisabeth Kimmel

conferred with counsel for the government, and the government does not assent to the Motion.


                               CERTIFICATE OF SERVICE

       I, Cory S. Flashner, counsel for Defendant Elisabeth Kimmel, hereby certify that this

document filed through the CM/ECF system will be sent electronically to the registered

participants as identified on the NEF, and paper copies will be sent to those indicated as non-

registered participants.


                                                          /s/ Cory S. Flashner
                                                          Cory S. Flashner




                                              3
